DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is in response to the amendment filed on 4/27/21.  In the amendment, claims 1, 6-8 have been amended and new claims 13-17 have been added.  Therefore, claims 1-17 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 16 of the amendment filed on 4/27/21, the applicants added the claimed combination including “a third catalyst particle that includes platinum group metals or alloys excluding Rh”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claim 17 is rejected by virtue of their dependence on claim 16.
The amendment filed 4/27/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections -35 USC §103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a w hole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300).
With regard to claim 1:
Lim discloses a catalyst for exhaust gas purification, the catalyst comprising: 
a first catalyst particle that is a Pd -Rh alloy particle (36) (see Figure 3B, par. [0045, 0055, 0056],

a third catalyst particle that is an Rh particle (34) (see Fig. 3B, par. [0045]), and 
at least one carrier (20 or 22) (see Figure 3B, par. [0045]) particle supporting the first catalyst particle, second catalyst particle and/or third catalyst particle (see par. [0055, 0056]); 

    PNG
    media_image1.png
    369
    480
    media_image1.png
    Greyscale


wherein the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]).
However, Lim fails to disclose that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.50 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle.
Since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]), the general conditions of a claim are disclosed in the prior art.  It would have been obvious to a person having ordinary skill in the art before the effective filing 

With regard to claim 2:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]).
However, Lim fails to disclose that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.20 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle.
Since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]), the general conditions of a claim are disclosed in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle in Lim being 0.20 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.




The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the first catalyst particle contains more than 90 mol % of Pd, based on the total metal atoms contained therein, and the second catalyst particle contains 30 mol % or more and 90 mol % or less of Pd and 10 mol % or more and 70 mol % or less of Rh based on the total metal atoms contained therein.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the first catalyst particle in Lim contains more than 90 mol % of Pd, based on the total metal atoms contained therein, and the second catalyst particle in Lim contains 30 mol % or more and 90 mol % or less of Pd and 10 mol % or more and 70 mol % or less of Rh based on the total metal atoms contained therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

With regard to claim 4:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the weight ratio of the first catalyst particle to the second catalyst particle (the weight of the first catalyst particle/ the weight of the second catalyst particle) is 0.1 or more and 20.0 or less (see par. [0055-0057]).

With regard to claim 5:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the at least one carrier particle contains a material selected from the group consisting of alumina, ceria, zirconia, silica, titania and solid solutions thereof and combinations thereof (see par. [0055, 0056]).


The modified Lim discloses a method of producing the catalyst for exhaust gas purification according to claim 1, Lim further discloses the method comprising the following steps (a), (b), (c), (g) and (h):
(a)    impregnating a first carrier particle with a first aqueous solution containing a Pd salt and optionally containing an Rh salt, and drying it to obtain a first unfired catalyst (see par. [0055, 0058]);
(b)    impregnating a second carrier particle with a second aqueous solution containing a Pd salt and an Rh salt, and drying it to obtain a second unfired catalyst (see par. [0056]);
(c)    firing the first unfired catalyst and the second unfired catalyst to obtain a first catalyst and a second catalyst (see par. [0058]).
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst. 
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B) and the first and second catalyst Pd-Rh alloy (36) (Fig. 3B) carried together in an alumina support (20) and ceria –Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having ordinary skill in the art to realize that the first and second catalyst are impregnated with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and firing the third unfired catalyst. 

With regard to claim 8:
The modified Lim discloses the method for producing a catalyst for exhaust gas purification according to claim 6, Lim further discloses the method comprising step (a) impregnating a first carrier particle with a first aqueous solution containing a Pd salt and 
However, Lim fails to disclose steps (d), (e), (f):
(d)    firing the first unfired catalyst to obtain a first catalyst comprising the first catalyst particle; (e) impregnating the first catalyst with a second aqueous solution containing a Pd salt and an Rh salt and drying it to obtain a second unfired catalyst; and (f) firing the second unfired catalyst.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention, to fire the first unfired catalyst to obtain a first catalyst comprising the first catalyst particle, to apply the first catalyst with a second aqueous solution containing a Pd salt and an Rh salt and drying it to obtain a second unfired catalyst and firing the second unfired catalyst, because Applicant has not disclosed that steps (d), (e ) and (f) provide an advantage, are used for a particulate purpose, or solve a stated problem. One having ordinary skill in the art, would have expected Lim’s steps to perform equally well because both would provide a gas purifying catalyst for removing contaminant materials included in exhaust gas exhausted from internal combustion engine. Therefore, it would have been obvious to modify Lim to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim.
However, Lim fails to specifically disclose the steps (g) impregnating the first and second catalyst with a third aqueous solution containing an Rh salt and drying to obtain a third unfiring catalyst; and (h) firing the third unfired catalyst. 
Since Lim discloses the third catalyst particle Rh (34) (Fig. 3B), the first and second catalyst Pd-Rh alloy (36) (FIG. 3B) carried together in an alumina support (20) and ceria -Zr support (22) in Fig. 3B (see par. [0045]), it is obvious for one having ordinary skill in the art to realize that the first and second catalyst are impregnated with a third aqueous solution 

With regard to claim 9:
The modified Lim discloses an exhaust gas purification apparatus, comprising the catalyst for exhaust gas purification according to claim 1 and a substrate (see par. [0011]).

With regard to claim 11:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1, Lim further discloses wherein the first catalyst particle is a Pd-Rh alloy particle (see par. [0055]).

With regard to claim 12:
Lim discloses an exhaust gas purification apparatus comprising a substrate and a catalyst layer thereon, the catalyst layer comprising the catalyst for exhaust gas purification according to claim 1 (see par. [0011]).

With regard to claim 16:
Lim discloses a catalyst for exhaust gas purification, the catalyst comprising:
a first catalyst particle that is a Pd-Rh alloy particle (36) (Fig. 3B),
a second catalyst particle that is a Pd-Rh alloy particle, 
a third catalyst particle that includes platinum group metals (Pd) (32) (Fig. 3B, par. [0045]) thereof, excluding Rh, and at least one carrier particle (20, 22) (Fig. 3B) supporting the first catalyst particle, second catalyst particle, and/or third catalyst particle,

    PNG
    media_image2.png
    533
    694
    media_image2.png
    Greyscale

wherein the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]).
However, Lim fails to disclose that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is 0.50 times or less of the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle.
Since Lim discloses that the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle is less than the molar ratio of Rh to the total of Pd and Rh in the second catalyst particle (see par. [0055, 0056]), the general conditions of a claim are disclosed in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the molar ratio of Rh to the total of Pd and Rh in the first catalyst particle in Lim being 0.50 times or less of the molar ratio of Rh to the total of Fd and Rh in the second catalyst particle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0171300) in view of Fujii et al. (JP 2006-198490).
With regard to claim 10:
The modified Lim discloses the catalyst for exhaust gas purification according to claim 1; however, Lim fails to disclose wherein the second catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh.
Fujii teaches that a catalyst particle is a Pd-Rh alloy particle comprising a solid solution of Pd and Rh (see translation, par. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a Pd-Rh alloy particle comprising a solid solution of Pd and Rh as taught by Fujii in the Lim system as both references are directed toward the same field of endeavor, the exhaust gas cleaning catalyst of internal combustion engines. One of ordinary skill in the art would have recognized that using a Pd-Rh alloy particle comprising a solid solution of Pd and Rh, would have provided an exhaust gas cleaning catalyst capable of efficiently performing the decomposition treatment of nitrogen oxide over the whole temperature range of the exhaust gas discharged from a diesel engine (see Fujii, abstract).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

          Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above.

        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Dem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR



/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747